DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
Response to Arguments
Regarding Claims 5 and 12, Applicant’s Remarks filed 17 May 2022 have been considered and are addressed in the Office Action below. Examiner respectfully submits that Applicant’s amendment has necessitated the new grounds of rejection.
Further, Regarding Claims 1, 9, and 17, Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. Applicant argues on Pages 8-9 of the Remarks that the alleged modification of Krasnai to include the lid of Payen is merely a conclusionary statement of function that the Krasnai device could already accomplish without any modification and that the proposed modification would make the lid easier to open and more dangerous. Examiner respectfully submits that Krasnai discloses a lid without the need for twist locking. Krasnai further discloses a spring loaded latch assembly (9) which attaches to the bowl and a latch release button (10) for releasing the latch assembly. No further function or details of the latch assembly are disclosed. However, as stated in the previous Office Action, Payen teaches a lid for a work bowl, without twist locking, which similarly allows for the container to be opened and closed and allows for separation of the lid from the container. Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose, in this instant case, to secure a lid on a container to allow it to be opened and closed. Using a lid to open and close a container is recognized in the prior art. Further, Applicant’s remarks that the lid would be more dangerous are merely conclusory as Payen discloses that the lid is for a deep fryer which would also have safety issues associated with it and a motivation to ensure that the lid does not easily detach. Thus the combination of Krasnai and Payen is obvious in light of at least: simple substitution of one known element (a lid) for another to obtain predictable results (closing a container); obviousness to try using the lid of Payen on the device of Krasnai based on a reasonable expectation of success of closing a container; and using the lid of Payen in the same field of endeavor (food preparation) based on design incentives. The rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5 and 15, the specification does not convey to one skilled in the art that the inventor has possession of a pushbutton configured to decouple said coupling member from said receiving channel. The drawings do not provide any relevant identifying characteristics such as complete structure or functional characteristics when coupled with correlation between structure and function.  A description of what the push button does, rather than what it is, is not sufficient.  Put differently, the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Claims 5 and 15 are functional claims which appear to define a genus that simply claim a desired result without describing species that achieve that result.
One of ordinary skill in the art would not know how the pushbutton (32) interacts with the leg (26) to decouple the lid from the work bowl.  No structure is disclosed which causes an interaction between the pushbutton, leg, or slot to achieve the claimed result. While Examiner recognizes that Par. 0024 recites that “A pushbutton 32 on the hinge 24 allows a user to quickly and easily decouple the lid 16 from the bowl 12 by depressing the button 32 for cleaning and the like,” there is insufficient description of the structure which makes the pushbutton “configured to decouple.” As the specification merely describes a desired result (decoupling the lid from the bowl), the written description requirement is not met. While one of ordinary skill in the art may theoretically be able to come up with a pushbutton that releases the lid from the work bowl, the specification itself does not explain how the claimed function is achieved and demonstrate that the applicant had possession of it. 
Examiner respectfully submits that per MPEP 2163.02, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” “Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”  While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
In the instant Application, the only disclose to the pushbutton is with respect to the function it performs, decoupling the lid. There are no words, structures, figures or diagrams to show how the function is performed. For example, is the lid coupled magnetically, electrically, or by a physical structure such as a latch or pawl? Is the “button” merely a spot to hold the lid to pull the lid off the work bowl? The drawings (Figs. 2 and 3) merely show the button (32) with a depending leg (26). This is no disclosure of how the button (32), which is on the lid (16) could cause the depending leg (26) to decouple from the slot (28). Further, there is no structure on the leg (26) which would indicate that the leg is secured in the slot (28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6-10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai (CA 2714947) in view of Payen et al., hereinafter Payen (U.S. 6,851,351).
Regarding Claim 1, Krasnai discloses a base (Base: Page 1);
a motor disposed within said base (A motor housed in the base: Page 1);
an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said motor (A blade rotationally driven by the motor: Page 1);
a work bowl received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1); and
a lid removably connected to said work bowl (Remove the lid: Page 3).  Krasnai is not explicit to how the lid is connected to the work bowl and therefore does not disclose said work bowl having a receiving channel on an upper portion thereof and a lid having a coupling member received in said receiving channel, said coupling member configured to provide a pivoting connection between said lid and said bowl;
wherein said lid is pivotable about said coupling member between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl; and
wherein said coupling member is spring biased; and
wherein said lid, including said coupling member, are removable from said work bowl.
Payen teaches a container/work bowl and lid, said work bowl (2) having a receiving channel (Cavity: Fig. 4, #15) on an upper portion thereof (See Fig. 4) and a lid (Lid: Fig. 3, #7) having a coupling member received in said receiving channel (Fixing part: Fig. 4, #12), said coupling member configured to provide a pivoting connection between said lid and said bowl (See Fig. 4 & Pivot about the hinge: Col 5, L17-18);
wherein said lid is pivotable about said coupling member (See Figs. 2-3. Examiner notes that the fixing part (12), located in the cavity (15) would cause the lid (7) to pivot about the coupling member) between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1); and wherein said coupling member is spring biased (It is possible to incorporate into the subassembly suitable opening assistance means such as springs: Col 5, L9); and wherein said lid, including said coupling member, are removable from said work bowl (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35) in order to open and close the container and allow for separation of the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute equivalent lids known for the same purpose, in this instant case, to secure a lid on a container to allow it to be opened and closed. Using a lid to open and close a container is recognized in the prior art.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the lid of Payen on the device of Krasnai based on a reasonable expectation of success of closing a container; and using the lid of Payen in the same field of endeavor (food preparation) based on design incentives.
Regarding Claim 3, the combination of Krasnai and Payen teach all elements of claimed invention as stated above. Payen further teaches wherein said coupling member is removably received in said receiving channel (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35)
Regarding Claim 6, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite a handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 7, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. The combination of Krasnai and Payen further teach wherein: engagement of said coupling member with said receiving channel (See Payen), and said latch (See Krasnai), provide for secure attachment of said lid to said work bowl without rotation of said lid relative about a central axis extending through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Krasnai, Page 1).
Regarding Claim 8, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Payen further teaches wherein in said second position, said lid remains attached to said work bowl (See Fig. 1).
Regarding Claim 9, Krasnai discloses a base (Base: Page 1); a motor disposed within said base (A motor housed in the base: Page 1); an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said motor (A blade rotationally driven by the motor: Page 1); a work bowl received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1) and having a handle (See Fig. 4); and a lid removably connected to said work bowl (Remove the lid: Page 3); wherein said lid and said work bowl are configured to provide for secure attachment of said lid to said work bowl without rotation of said lid about said shaft axis (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Page 1). Krasnai is not explicit to how the lid is connected to the work bowl and therefore does not disclose wherein said work bowl includes a receiving channel;
Wherein said lid includes a spring-biased coupling member, said coupling member of said lid being received in said receiving channel of said work bowl and configured to provide a hinged connection between said lid and said work bowl; and
wherein said lid, including said spring-biased coupling member, are removable from said work bowl.
Payen teaches a container/work bowl and lid, wherein said work bowl (2) includes a receiving channel (Cavity: Fig. 4, #15); wherein said lid (Lid: Fig. 3, #7) includes a spring-biased a coupling member (Fixing part: Fig. 4, #12 & It is possible to incorporate into the subassembly suitable opening assistance means such as springs: Col 5, L9), said coupling member of said lid being received in said receiving channel of said work bowl to configured provide a hinged connection between said lid and said work bowl (See Fig. 4); wherein said lid, including said spring-biased coupling member, are removable from said work bowl (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35) in order to open and close the container and allow for separation of the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute equivalent lids known for the same purpose, in this instant case, to secure a lid on a container to allow it to be opened and closed. Using a lid to open and close a container is recognized in the prior art.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the lid of Payen on the device of Krasnai based on a reasonable expectation of success of closing a container; and using the lid of Payen in the same field of endeavor (food preparation) based on design incentives.
Regarding Claim 10, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Payen further teaches wherein said lid is hingedly connected to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1).
Regarding Claim 16, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite said handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 17, Krasnai discloses a work bowl configured for mating attachment to a base of a food processor received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1), said work bowl having a handle (See Fig. 4); a lid connected (6) to said work bowl (See Fig. 4), wherein said lid and said work bowl are configured to provide for attachment of said lid to said work bowl without rotation of said lid about a central axis extending vertically through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Page 1). Krasnai is not explicit to a lid having a depending leg received in a slot in an upper surface of the work bowl and configured to provide a hinged connection of said lid to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl; wherein said lid and said depending leg are removable form said work bowl.
Payen teaches a container/work bowl (2) and a lid (7) having a depending leg (Fixing part: Fig. 4, #12) received in a slot in an upper surface of the work bowl (See Fig. 4) and configured to provide a hinged connection of said lid to said work bowl and pivotable between a first position (See Fig. 4), in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1); wherein said lid and said depending leg are removable form said work bowl (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35) in order to open and close the container and allow for separation of the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute equivalent lids known for the same purpose, in this instant case, to secure a lid on a container to allow it to be opened and closed. Using a lid to open and close a container is recognized in the prior art.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the lid of Payen on the device of Krasnai based on a reasonable expectation of success of closing a container; and using the lid of Payen in the same field of endeavor (food preparation) based on design incentives.
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai and Payen, and further in view of Yamanaka (U.S. 6,105,809).
Regarding Claims 5 and 15, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. While Payen further teaches that other types of assembly may be used for securing the lid to the work bowl as long as it is disassemblable by the user without special equipment, Payen does not disclose a pushbutton, said pushbutton configured to decouple said coupling member from said receiving channel. However, Yamanaka teaches a container (2) including a lid (Lid: Fig. 5, #5) and a pushbutton (Fastening lever: Fig. 5, #18) for a coupling member (25) in a channel (21), said pushbutton configured to decouple said coupling member (25) from said receiving channel (21) in order to further prevent the lid from falling off the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Payen that other features may be incorporated into the lid/work bowl assembly, to further include a pushbutton configured to decouple said coupling member from said receiving channel, as taught by Yamanaka, in order to further prevent the lid from falling off the container (Yamanaka: Col 6, L36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799